Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Patrick J. Burns on 1/14/2022.
The application has been amended as follow:
Claim 22, line 1, “The high frequency switching converter of claim 10” changes to “The high frequency switching converter of claim 1”.
(Currently Amended) The high frequency switching converter of claim 1, further comprising a second clock configured to generate a second clock signal, and wherein the second clock signal and the safety control mechanism are connected with an OR gate, and wherein an output of the OR gate is connected with the RESET input of the latch.

Allowable Subject Matter
2.	Claims 1-9, 11-14, 16, 20, 22, 23 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A high frequency switching converter operating in an open loop for charging a capacitor, comprising: a control circuit configured to operate the switching transistor such that the flyback transformer operates in discontinuous conduction mode (DCM), the control circuit further comprising: a clock configured to generate a clock signal faster than the frequency of the alternating current power supply; and a safety control mechanism configured to monitor a voltage at the switching transistor; wherein the control circuit is configured to operate the switching transistor by way of a SET and RESET latch cycle, and wherein the clock signal is received at a SET input of a latch, and wherein the safety control mechanism is connected with a RESET input of the latch as recited in claim 1.
An ignition system, comprising: a control circuit configured to operate the switching transistor such that the flyback transformer operates in discontinuous conduction mode (DCM), the control circuit further comprising: a clock configured to generate a clock signal faster than the frequency of the alternating current power supply; and a safety control mechanism configured to monitor a voltage at the switching transistor; and an ignition exciter output stage having the tank capacitor and an igniter, wherein the transformer output is connected across the tank capacitor and operates to charge the tank capacitor, and wherein the igniter operably discharges the tank capacitor; wherein the control circuit operating the switching transistor achieves a power factor greater than 0.8; and wherein the control circuit is configured to operate the switching transistor by way of a SET and RESET latch cycle and the clock signal is received at a SET input of a latch, and wherein the safety control mechanism is connected with a RESET input of the latch as recited in claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836